DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 8 is objected to because of the following informalities:  This claim is currently dependent on itself.  The examiner believes that this claim is supposed to be a dependent claim of claim 7, which is similar in claim structure to method claim 16 which is a dependent claim of claim 15.  For the purpose of examination, claim 8 will be treated as a dependent claim of claim 7.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1-5), 6, 7, 8, 9, 10, 11, (12-15), 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 8, 10, 12, 15, 16, 17, 18 and 19 of U.S. Patent No. 10580016, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover similar subject matter.
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Claim 1 of Instant Application
Claim 1 of US Patent 10580016
 system for managing grid interaction, comprising: an energy exchange server, a plurality of energy storage devices, a plurality 


wherein the one of the plurality of interconnect socket adapters electrically couples to the power grid, one or more energy sinks, and one of the plurality of energy storage devices;
and wherein the one of the plurality of energy storage devices is configurable to enable charging of energy in a charging mode or discharging of energy in a discharging mode.
and wherein the one of the plurality of energy storage devices is configurable to enable charging of energy in a charging mode or discharging of energy in a discharging mode


Both sets of claims’ features of the instant application ((2-5), 6, 7, 8, 9, 10 and 11) and US Patent 10580016 (1, 4, 5, 6, 7, 8 and 10) can be compared by using the table shown above, respectively.

Claim 12 of Instant Application
Claim 12 of US Patent 10580016
A computer-implemented method for managing grid interaction, comprising: receiving, with an energy exchange server, a real-time energy consumption data set and a real-time energy production data set; receiving, with the energy exchange server, a set of environmental parameters and a starting energy price;
A computer-implemented method for managing grid interaction with an energy storage device, comprising: receiving, with an energy exchange server, a real-time energy consumption data set and a real-time energy production data set; receiving, with the energy exchange server, a set of environmental parameters and a starting energy price;

generating a current aggregate electricity demand value as a function of the realtime energy consumption data set and the environmental parameters; generating a current aggregate electricity supply value as a function of the realtime energy production dataset and the environmental parameters;
generating a current energy price as a function of the starting energy price, the current aggregate electricity demand value, and the current aggregate electricity supply value; 
generating a current energy price as a function of the starting energy price, the current aggregate electricity demand value, and the current aggregate electricity supply value;
and transmitting the current energy price to each of a plurality of exchange controllers, wherein each exchange controller communicatively couples to an interconnect socket adapter, the interconnect socket adapter electrically coupling to a power grid, an energy storage device, and one or more energy sinks.
transmitting the current energy price to each of a plurality of exchange controllers, wherein each exchange controller communicatively couples to an interconnect socket adapter, the interconnect socket adapter electrically coupling to a power grid, an energy storage device, and one or more energy sinks;


Both sets of claims’ features of the instant application ((13-15), 16, 17, 18, 19 and 20) and US Patent 10580016 (12, 15, 16, 17, 18 and 19) can be compared by using the table shown above, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites the limitation “a non-statutory computer readable medium” which is directed to a signal per se.  It appears that this limitation has been mislabeled with the term “non-statutory” and should be corrected to “non-transitory”.
Claims 3-11 are rejected for inheriting the deficiencies of claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the power grid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a non-statutory computer readable medium” in line 2.  This limitation is unclear since it is stating that the computer readable medium is not statutory.  It appears that this limitation has been mislabeled with the term “non-statutory” and should be corrected to “non-transitory”.
Claims 2-11 are rejected for inheriting the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton 2015/0066228, in view of Gadiraju et al. 2013/0178998 (called Gadiraju hereinafter) and further in view of Scott et al. 2014/0127935 (called Scott hereinafter).

Regarding independent claim 1, Clifton teaches, in Figure 2, a system for managing grid interaction (Fig. 2), comprising: 
an energy exchange server (Remote Server Client 154), a plurality of energy storage devices (multiple Modular Battery Unit 216); utility meter (152 or 204) communicatively coupled to one or more energy sinks (220, 230, 240) and one of the plurality of energy storage devices; and 
wherein the one of the plurality of energy storage devices enables charging of energy in a charging mode or discharging of energy in a discharging mode (para [0012 and 0028], charging and discharging of the energy storage unit or battery units).
Clifton fails to teach a plurality of energy exchange controllers, each energy exchange controller communicatively coupled to one of the plurality of interconnect socket adapters; wherein the one of the plurality of interconnect socket adapters electrically couples to the power grid.
Gadiraju teaches a plurality of energy exchange controllers (142, 144), each energy exchange controller communicatively coupled to one of the plurality of metering devices (114, 116, 118, 120); wherein the one of the plurality of metering devices electrically couples to the power grid (104).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Clifton with the power distribution network as described by Gadiraju for the purpose of improving the collection of load/power data on consumers 
	Clifton and Gadiraju fail to teach a plurality of interconnect socket adapters.
Scott teaches a plurality of interconnect socket adapters (Fig. 3; 300; a meter socket adapter may be used on each of the plurality of metering devices as disclosed by Clifton and Gadiraju).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the metering devices as described by Clifton and Gadiraju with the usage of meter socket adapters as described by Scott for the purpose of allowing supply side electrical power generators, batteries, or electric vehicle charging systems to a utility power panel without causing or needing modifications to pre-existing power distribution panels.

Regarding claim 2, Clifton, Gadiraju and Scott teach the system of claim 1, Clifton further teaches wherein the exchange server comprises a processor (para [0022]) and a non-statutory computer readable medium with software embedded (Fig. 1; para [0022]) thereon, the software configured to: receive, from each interconnect socket adapter, a real-time energy consumption data set (para [0035, 0039 and 0040]); receive, from a real-time energy pricing database, a set of environmental parameters and a starting energy price (para [0005, 0035, 0039 and 0040]); and receive, from each interconnect socket adapter and one or more energy production facilities, a real-time energy production data set (para [0035, 0039 and 0040]).

Regarding claim 3, Clifton, Gadiraju and Scott teach the system of claim 2, Clifton further teaches wherein the software is further configured to generate a current aggregate electricity demand value as a function of the real-time energy consumption data set and the environmental parameters (para [0035, 0039 and 0040]).

Regarding claim 4, Clifton, Gadiraju and Scott teach the system of claim 3, Clifton further teaches wherein the software is further configured to generate a current aggregate electricity supply value .

Allowable Subject Matter
Claims 5-20 would be allowable if rewritten to overcome the Double Patenting rejection and rejection(s) under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the software is further configured to generate a current energy price as a function of the starting energy price, the current aggregate electricity demand value, and the current aggregate electricity supply value.”
	Claims 6-11 are indicated as allowable subject matter for depending on claim 5.
Regarding independent claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“generating a current aggregate electricity supply value as a function of the real-time energy production dataset and the environmental parameters; generating a current energy price as a function of the starting energy price, the current aggregate electricity demand value, and the current aggregate electricity supply value; and transmitting the current energy price to each of a plurality of exchange controllers, wherein each exchange controller communicatively couples to an interconnect socket adapter, the interconnect socket adapter electrically coupling to a power grid, an energy storage device, and one or more energy sinks,” when used in combination with all other limitations of claim 1.
	Claims 13-20 are indicated as allowable subject matter for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gupta et al. discloses “Power delivery system management” (see 2015/0277410)

Pietrowicz et al. discloses “Multi-function electric meter adapter and method for use” (see 2013/0226485)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867